Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 1 of 16

United Stat
tates Court
Southern District of Toxes
FILED

 

Te the Honcrable gids o bac const,
MAY 18 299
tts, br ts Dichiat Cuat! David J, Bradley, Clerk of Court
bothers Dibit of ryas-
Hyvlon eraser
wo Th. pale of!
enath Kebat free etal!
Yano Af: Caene. yuathas A V4 -cr- 2249
Uted Sikes of Opanica, otal

 

Upyplesatton for writtd bodead. Compas
long. wth
BM om appete
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 2 of 16

fespr Crt

Ox thes the 2 se) dey, 2020, +f, weman- : Phong fick at wile wed eget faad 4 a mek 3
fact robot: of lhe bance foariby ; and when makes hone te florris conilyy, Jepas 5 dor now fam Tet
escority do the it cod writ beg hype ots cy, ard foils baie Hated, we ae. daby aad sil
ited tthe tedss. dong ht Tein

 

enfuiell
sey Fee } AA,

ca ft
OU the Pm dg o Thay —, 2020, brfore me, & ady wath thio fiblec. fo Juyor,
dd) apzuss anc! firm a be Us pasion. srhor tobsindal be ghove uslimest

 

a DINESH GUPTA
Ht? My Notary ID 411401583

 
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 3 of 16

Loaphesteer fn Wit of hebesa ceipre

S) wan, at bon, th slat fon whestk dahl, pacpinillig of the bance family, sta theses ts
tnt aake bagel til, aoe ren only by prinile of pitilicn , pervefts "an", pew ffs the
cecwranes of harm ae iguny once by patehay. hath, tal wine msrsmae! glite wreler barra or th
erect of a wil f itednssh rod by fanscblad apmniesier sed nisreprassielion in th inna
of we wind, and 5
J, wcmar:Chwerg lk, ners appesring oor wife andor sertl fased bth sore, fdseftiy os
“pilllienses” pore bxegs tas eypphcuteon oy wiril of fabeos bo rpuo for the seslorstion seas? Acting: g
He ton, wins pave. eonfse! nil aro! moter. fox prrpesly the chfactal, unc! sirens ill, Mlished
iis segane! b th wkeve captioned anuse , eyl silrie aaur depnmede Hh frisesocere of Augen bd,
(dame esis te plait i te above cv4se) m the Mbyte
whe Aagerd te aloe copleend toute tumher , patter pon affomsthd + tle tor,
phen. rer mislabirly hctfuid (ua attached) ax prqoert, preens subeal df Caude by plasntff anc! the
conit(offnv) wd whe (spicy das sila ecace
a) He bach, vespus of Kassel Relat Sauere, ot the naoed cefireront ane!
8) the prrsen f Ue cb facial (os dinysloe! parsenatly ofactele), anc!
©) the Lryol owner , persenal daprrenicthe wne{f pronesdac o roma! difesco,

. Exck of iticd ale thon! guabfision we os jets enc’ fi eetez,
/,
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 4 of 16

Lathes , U, nerpee! hipercheal “) focloaley wt mgitl "pape phviche “ ky, Auy wie wel [eo ruly|
tt wecenced by Agubteon Accept (asi a“ chad Copy ff coileficsle Auseriry Aegeadn deen puumper
29-2 4234) and belong ns z » of pot f ; Ue totele og an tetewtale decetiil pik tect pote and
acloinisleallon Worcef tenes fee woul, and whuarin Ue rusprncleal fas gover ae Lege nets of
Het popes Antes

Mersever, te tor oper which Uh (rivinal ae ancillary) ard of aitehnarh 0s Aewinl, v2 00 and
dacs wil bain th rasnec irecst 01 0 te persenatly of the chforctrl; poe tthe Lead owns,
Prsserd saprorilebeie se onealee oe named hifercunt

, Ny 5 ,
Ledledionolly the ACO bm the iberle Catese gi fp, stad of ony her proper PA maid of prope haylae
hbns my te eofadae!, &2 ang BE as of phe 4, oy ot yt pee 7 te ch prcaals leged terpa2 , personel.
Hepresaletere, we pane,

Und ll nth, th “9 reenint cba! [lye tol po]. in| be astume th chath of, cept
de dpeee {2 2 vant a feoecey etl yitien on hehe an fhe remee! heforead wine lonausa le!
elt Lapel wht Ane! frsachicae conspebed anche Mon I ef dasson-, arc! therfrs Anke an finch

athens ever the name’ Leflrchet fue a publ pyc any And <qreinael as Vast odiate.
flere cba angels pps nan geo allchnn er! eles egal press (wa
a tue!) hh sngperchal wail the foul nae chprured oJ Reeeen ts frrodtilen,
ye Aiwh ieantbans y te Preyoins Ponce ? yee 2 ittonass Maspeth, py Lhat
wpewe Porers eel” fine hag lene he folleweiry f

7
a.
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 5 of 16

The the afgelecalecn fe whit f: Kel. ered ay. ne gputed, neal ews Yale Le Covsitiel pail!
ner Clore ) teins F erg  wadl eve eunada basal ast! weirs de t
ancillery) wirat of alleckmant the gusolue’ re the Larry Uarannes be. reds abickes |, are! thes
cl. cosh, inccdea?? A peed eases be pod! 4 the Acepen inks ,
Wd all tomers cers, ete ish prof cil xeeeniaie derered! from bere he chirecd us Ae >
Wht ay poster ; lhe at. hells Ache he fosse! ata! obe red ae vet Pt aners cownl, aim Jed aah
Mel ajnie gee Mon thas potelicnsrs » ae well Ae aff Lhal “pal 7 goed sensor andl geo ConA tL.
ey hclale |
ah ky
Le tha a the Ja” ans yf ns , 2929, af, Ue rcbusiinud, dace pew dee lure aa! pbk.
patl Yhat Uh ah bark, ‘n Hd. pousps Leppleceteim for wad of fadvas oe ‘ete gb f% Bet fond -
Bane! fe iwc ci ig! de (Crd # Act dl aK My oi a both Ae 1 ene det
Cpe pel senile,

2 mar? Keroth-—rod

  

 
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 6 of 16

EG oh Aaygpot of applalion fos arnt of falas Cogs.
of, wemar; Phawne brik ; appear, 00 wife and waigh priced To a mace » whew because of mistoben
tinkhy, hot been candidly, allacked od the person of te eluchat (prepett) wr Cause pumlst. 4:/Y-cr-I249
(m above coptioa), beth hereof. rfered te nx pilllcwrs $row brcny ths bill te support of applacleon
forint of habeas coupua do re Ti goad th wat of Merchpand in per cause ard te Arba and dacharg.
Hae Ley Hheseachs, and! t: fpstn congel the telinn: gf tle mane
fests Stat Ud both th sttance uncle epacRion of the writ of Machnast, tu nbove cause , one
dnbasifed and chfecdeie aad fe wnat of proper corpse servic by slachment btcouse Whe man whem bib
elles és aot hitfid on the ant (eypestlon) ond! is pot the paved defendant (sane), fer 6 Ve person
o te bafercht (vant ofAervica); and te claw demmibrte widen ce paper ard suporece Aesht, by
The premivres ph bil, whik detidis a pithtn cent és bait olescredre! by tn cled eb She
hlezccall Acfersace % ts sein of a manio gppitition of family, pame, which your back ZH bap ener
(neattin of man bhbial thy) and deel assoriatd with Ue larl and ihe dsinig lin, truly, an. ti
described as. but, sack farm the otist [aaning, 205th tard) anc! lavell gpon the tonc!, An tis, 2
tron become bacwn bth cheractaolis nara. of te lane! yen hit tedadid, tn. guts Aiie %

poked became Lue nt The clan or family fame (y :Gosus of Nogasine e Robin of the Meoe! Aleaninr foust),
i
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 7 of 16

Lostemasily, Ue right of anceision. t the lard and’ te tarry on the ost nans! wos pasted thon fel
ls ton as Type of therilinee v2 tal lonley wthert udpuin tlyatéon,, fonerier Volelion. the Che cusTous
whch gortra those tonvegurcss Led te He parouse of trgialeriny bsc! ufmallon ox property, and clenribis,
bud propel (which cs bavichd ih Tne ealegoniss) ch te regiatssTion of home. te the dom f+ (part pled.
Sie « foariby para’ raryunales. fh land, enka aypresaticl ab “aeett and the inclusion fh
pone cencreplisn at bist, aa. parparty dalichid theron, as ppeseralley, The daserplicr f the porsonalty
at frist w'pecterel! pame, and Cosclher wilh the caswriplicr of Ue pealhy as. hash ov Air | fomtt nants
pusre combtad on the Aas idan, and today buch o aeed ung apeciced by the paresl (graaTead) upon
He brite ofthe ton (ni) aodoblied te tudo (by agolitis, are! namersletg). by » uct
osama which ba. commorly fnerse ax. « beth exited
Ths cmieypnsn f baud decd th dad proprt, te a regusdicr(an cusilochin)) therky creiling wn estate
toch 6s asbileble [acest] by wt Uaton byy rabag a props elaine (ith rise opredat) upon peachins
Me gel 25s atc! basny bu furis, Plnaerue tr. mary inlonses the hatr never rab his Aeytiud eosin
(des t. ignnanceo tht rt) and Continues per enti. Life witlort woe Birsning, the Kiged title wa
Prselid by the parent.
te. Ye mote peseaet past, wo par wher propirly clasied her Wish Uf rduribence) te bast) property, not
snl bucane Walid wile Uagal” He, bud te carTesn cailows 12 lio honotd aa apace! with, Metis aud

Ancegnition. (Mnchay)) a propily acgriding dare
 

Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 8 of 16

Corraniby mare, of boel age, podem 12 ret prssssred ta clasind Lael ttl, oblong a juris,
by cbfation, ihatifiS aw mils" (ex Mar) an] oka th decrbed a a rrase withed Legal tilt, donee, ot
distinction,” and the thane basin, well sted arc] commonplace. toca

Vhesfoa, os thin nails, & man, basing mits [ead to smash eapiyd bythe cout ] 43 with
ol a anceps deals clasin Cn gurniche) Ue the Layleumership of te prgut ler named csfochit ),
aac! fasts eHhasnsd! the ape of majorly, anc] not uncer the dereslirn v2 conilrad of a paca. at, pertorall
propel, jassorll of dad cilels] foil than buins sahpuocil, uk jaacs,

wi st ia pir dic of te abc, md be dt) pry, prc eng
Ll} claus by cect, guardian er olher, te rake nels and tussice upon the propos priten at the Lapel
ronan aa wea th oii aid prog (tnt thes cass) ony with ang tcl Asay ht

ola tos mats, he sopondar hasnt a. cla (by draft), ee te basis o] tases pumbon if-er-o297

(calm bam) and donght an tached (of uaaclted Jelmed prpush) po as. te compel pag pul 00 fd
Plot of tat clasin, Wheruf, yo fetter, wilh lowckiny te pacts of thi} cluion adresse
Ue unearfubress of He writ of Micha dase te filed clifeite. si the iasuancr urd syecaion three,

Pal, the wit wna wala cssud

Cirgore (bain = clin) daskiis an Machaut of pepot ofassther, Aras 0 Astle ob ligation te
econ, aatanch the tle of ts propest bonsht fey Machwust to arte edontyy ta Hegel corres, pessenel
aaprsitna re spaneshae ard ipclack sane on ts writ fa nitin, ood  prajide a bene), ea sun, (act

3,
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 9 of 16

prorat cate do the wong situa, ft Cons out Hat te ters (noncrahip) ti Auicl prope
ncToally fadory te emstl (thi past,

Cidelitmaly, sr tls nitin, te property ou Us rood dnc a of an icongitl'nahre polarsine
deed (x tts) ramasinn With and in possrios of the Ausisbar ee ben! clain 7 oscar (by an hat), forse
evinced by exile of fat corel (copy Hacked howsiith) incising pe towel asin. cr acraniabulln
Gy hin sth); arc! futher wichieiny thet He mmole Kase made ne proper netics o pecrese npn
te haga rasan (ae sept) te racks py rgpalsed ein. eile a baass ha Technand, with ts courl
tad delarertig tuner te Hy Lesel Vth corner [hele thrby rehein the tosuance of an Dacksust tn inlansibte”
props [faite sehenfabhy improper and deficit by, amithiy, te pecesrary Level poser anc prop
desceaplions., (ln unlauftd closin oa the boats of an Mackwih phi sticky Jacks « propn Lop duscrgplen
o te propurt, ard’ th Lael rnar, and dante soiled ron, te iit alee tle wat focal, dyfdi. and!
Tarpon alacrply ceased,

Aecorclty,, the wa wate unlavefally tyecutd —

i comistt wort any raged, slim cle public currarey sigeinue abletin (ca » bond). Resparchih
cried daa (sted ichctct (vithnt sng Lag batch eather agent te propiad, of baie! asthe,
hah ax" Kenasth Rabat free" (caed te huveral vcristons), howertte Jad prypstt dui jth de” alow
Agatins ar ilar) of rbd reply Uprrteralty)  collalinc! fo consizasion: and te compl poypert en
Peipamavea if sid dorft, Cd nespeadach, withgst resucachisg Ue the sree t diirmioe tobe th, Mall

bermch, prrsonal aprersiTe tine fe gericthe th, bingy axfecild Asec) writ agrinat your patton a mate,
5
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 10 of 16

lohom foldle ce haged th. 12 fichier rlationnkep, wre ayicb ax propel 04.0 He pass defsrchat
Feporchits 0 pact ng, Aah aac en Lamy pam ayer spot poliones by Soyrruse, falue arrat,
Canaiac thant caning dear arelirhile uncer sad covrrin yous pills tnd ( é
tntidaaly an cestdstele sarane He sceatly of popeityan prsen|elt)] of ledefendlal. la gone
Ptlionsr &s ned the pagers 7, ser Lael trrpnr, pnsonal AaprasciTitina, pr guruieher goomichee » p21 agreed te be
colbabind ously do te rept leche ard ne tecerdutchuneins te caitrtn), ane! said apruneit bug
involartincly end pasch bat, onplled, the epecitin of te wad f Mocha va net only in ero0r, bat
ah wer btaried by fronchlea? mises ttabes Aol erly Ue worit saberehl anc! dell deface, bit chive lo
eeninal act, eysailed oly us aubbrfige for blessing collins (eg surcty) forthe comission of a [Youd]
huff.
Ve uoesh pttrchmast ti lence! py the seguuslaTion = tans preps fea the panyose 7 Corpullui,
foretell brulee, toned, drerseier through fou ane dacejlion Aoypporclonte, instertic! He parcess
6 eTichitg and compel mawe Be assuring the clon hd, of propa, edly Z. decane He conversion
anc pra) #2 [seal] doaghs pune aloe bai prrecese which clotsly rusmbloe trchatansd dorvont and
oe heklen prison. wheck wee heated wy tavel arc! shobeded many grate «ge:
Therufor, gems pllirer, « mare, wilhent Legal thle , 6 tough be a. bine), anol whom 08 Aon compelled
we 0 at pole dandlhy o propel, , andl wither! schooling Ue Acwance of the have or tLe proces» and! i
clic Host prey Mahi svc] atendhig os Ascing ly erable) (logelly) clue te CrecumaTince. and

Aablirapd! wilh grat difpialty, 00 ionpoonibith, ae ability deus % aul hinted of ty mpotition floss

a,
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 11 of 16

Gy mening) ex sychrasne cotucTeal wTlust ne corbfinte elidel sate copy thedled) dd parce
aupandasth clans; and rhasady ffimuiy, tt setprrdarh, salads adrched (wihad netis aged aniss)
Sma frm tes lapel ently o paths, Bod ths afrns that bad stot we enpigle an eile
a Legal isk the delacst, sod! by plage (dab ane possasion- 06 have are! hl ttl obacll) of th
rman (olaatety ed prod) demerits ar og able east used te yons polis [he tcl hel 057
Jaitd  dusboery leben, warnings, prteition, and ith, te} of whack is pow wengfill, and unlasfubl
er) ogad by seapercent
fitters tr hain in dni il av pphttin fos whit of fens Crprs tuly or ble sing, avd bas
Prncyeles f Fear and equi ead harifuir Aa wil, consichratton of the Pll Mellen wAugerTion, ¢
Z. That the panied) dlaferchut, pr bard Maichnert 1s Laspolly augiilnd propast; ap tnTeve ible” polure ,
which rassoaribey rsios that any Hchaest 10 doar be hed non Hh Auyselied Lal owesr, sarc) to the
send esd eas, ay ohne hen, tn Aha ithnatil putin, ramsey iat, Huby
cans the True surnath propsits (02 man) bk EL a the heard.”
Zz. That He man Lisked os pipet te diforchal, is nit proprlly wt puroonslly of the deferchst,
net Che Aegs/ onoter y prssenad papsrerintlans  ganasohue of the hefascluit [rtate], Urrrfore no Lasefal

Aespondhots ‘t take adradilane Af thi Atop. oo
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 12 of 16

TE that he ssance of teil wily achnad Lac» popes Land dustin of te prep (om
entousi,) fpr Kepsring a dascraplon. of the seyatiad Lage ones (jou mie burrs and fav) au
for eilfpislisn of the parteix fone where te sch wo Lerty base) properly; absss? necessary Sesel
dhasrigins, ord wiclence f bth Mal an apt tin, anc] tne basin, unecessary and) hagiired
conponst exe/ while aMthongh oppress inypue an test to fetfell an bliselion ” fowssles boca hair
of sejasln , Hs tatnance of tasd pail ts filally chfaive ard Uharufors enlawsf,

TE That the epecutlon oisaid asnit oallchauit, theresa ts mas cohen. upon the levy prt
epecntid, fo pol prpsh of tedifandeat, pot holla. any Saged ownarshia 02 fiduciary Adtponailell,
pote nned deferduit ; arc angers probity am egrenath nicht Ayed tt ( tchrit,) ard wlhont ang
eatdihicbnn deal comnpaled by Torwesslic. Vrsal ancl classe, Cathe defirsten. of fraud, an ans agrawal
ab tisad by fue (fo Hhepurpos of asrainien « folic ileal toate enable consersion ofa donff) ux
eprcalin Yn Dechoutt by nes jh filly apie, and a safes, gcd anton ard god consis”
cvtidencrr a tegsiranaih b trch where! hes cone.”

TZ. that seyperot how pot allached any ysl e upto prpatty of the fob, pyr celica (tht
Aejal wonsh (00 Hire, ay Proper nein of ploass as Aguined. Lo Completely afffut sunvice by atiachnast.
whasly Hii all prosadaign merci Houiftr, and us Aang ss spares iris oh stoma fud
frosssoion, your pilionsr continawe adler n right b be willow» runuech!

VE, hab on agrunuH (pach sachs tind) t yan pattinur by marningn) prsichs yichuss a. prior eae!

apres bAwal tx all sald prpstt of, ring, mere, anc) tm Iayht of th pmgpatie of Ue
q
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 13 of 16

didaface fll by suponcats sagan radon iy sprefc abl, pit hy ng of emyarsatlg,”

[iitlner affine that hucosase all necessary segsramcile dan by sunpordert in connection ith sate) wl
and the! sams was dissed aud ofzeed unlondlly, ave! bacouse Hat the proprst, wally arc) frauchbeatl,
Ticked ty mitelen ichubly, devs not belong te te defaschat, Uerfre assole thet phon one of tve- mush
flr doar, Ae ohr occassitned the oar. Ahntl tuffir's ard husasse snbosrfed and cafuctae nit bi
can ragusahe inj anl bas bo cecal, gresest Yat sui writ of chai! shoul! be quashed
ard the bong Ahrunc f, teloaied ned dichamad, He nion sryersraled,, ave! ell paladed) proper he
polecnad le pilin 04 Larftd clasiven? {sip | whesifore easing te right t properly” as cleabfecd vn
a reir ancl suprise, agruemsal, and other 08 chs.

Mago cpr consti oft, promis. idl mbit prnesals, gr iitnes tmepacZlly prs
Ut porn nore tonat :

Gaul te applicclien fowl o fobeos. coypus. he abroe caue,, and foil decrac. Hat the writ of
chido! |b minal adel) be pred, sete Jo thasanas be eased nd cichosed,

That the wane ron sticcded (end mach. suvihy) he exmarakd, and ntetned th pblarnsr wollen!
deb,

That all prpoily let b, ard ull proceeds, abtcinad, porsessed! ox craved from waoug fd aKatneit
be hecued as. fas, and eaigerged. farm rusperdech,, are] x fall wcconst be mod. dard,

Thc ye Hee fird avd doors any sudall kaee, end fests and ths Aol os pay he sed t ptt

and elles Aufl ected with woertd be opted, fd enc in good scasen snd goo] Conssciin te
g,
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 14 of 16

poklonrs, de Aurtby flrine anc! near puke tah Ot the ree mek pe free are of
hfrmud ax Ltuspattfle, sabu Ted,

a : k wth — fod

 
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 15 of 16

Ouith wx support of

bE im suppoit of appluation feo wat of fadias Cowpus

46 ;
Q.tHer. tha [2 day of Moy, tise thonsand] Taveily , th undeenispd, does now affirm ene) prekir-
oath Ut the bhatt, ts frasoog raTiamunt are rach te Us bast of ry one fost hard Lacwlady eed!

bebive Hat bane, are Coaruct wccurale and true ue beth Aub bTaace end fact, and wll flame same ve

ppen tonal if Called upon te be te:
permed ead, subscschel by :

; ferrite Arbeit: fh brace ~fonsily

Pag bi!

Jot

 

titi 1,
Cooly of Hossis

Dn this the Vd degyof Mug, 2022, bef me, w daly nthe ten (ti. fo. Tapoe-s
dil appear at, and affiim t be the pardon subscribed on th isalunatl abere.

hag deal

Diver bow
Metin ganic :

  

  

Exp

   
  

 

ires Novernber 25, 20:

Rae Te. EDGR

 

 
Case 4:20-cv-01772 Document 1 Filed on 05/18/20 in TXSD Page 16 of 16

frcewit of denen

bx thes He LP ayftey 2000, Ye pacbsrigaud claws foruby oleclare ard offsm Wet w Cae and!
ternecl copy of the forgping utbunsib, are cased ty bu deliwred ts top noatid! Auceunclee by wag of
prprd serie fot loss mil quail ot pag Lelenpuiud,
Responchsce:
U5, arg (othe brtlun Desbitl f Teyas., Kyaw, febick ;
Maden fa ted br of fisonn, seen fd
US, Ullrsuy Gararel, William f Barr

S habs ofan thtalenaed te poagrig rasp ba sul a copy of be abtcke puctamaihy

. .
* -— ‘
